Jenkins, P. J.
(After stating the foregoing facts.) 1. In determining the rights of a bona fide holder for value of a check given by the drawer in payment for intoxicating liquors, section 4251 of the Civil Code (1910), which declares, “A contract to do an immoral or illegal thing is void,” is to be construed in connection with section 4286, which declares that the bona fide holder for value of a draft, or other negotiable instrument, who receives it before it is due, and without notice of any defect or defense, is *757protected from any defense set up by tbe signer, except those therein specifically named, one of which is where the contract is based on a “gambling, or immoral and illegal consideration.” The use of the word “and” in the latter section does not seem to acquire any controlling significance, since the first section, which makes the illegal instrument void, uses the disjunctive “or.” Where a note or check is based on an illegal consideration, section 4251, supra, declares the instrument to be void, and it is unenforceable anywhere. Johnston v. McConnell, 65 Ga. 129 (2). The rule is different where the consideration is not illegal and the instrument void, but the infirmity consists merely in noneompliance with a statutory requirement, such as failure, under what is known as “the blue-sky law,” to insert the consideration in the face of the instrument. Smith v. Wood, 111 Ga. 221 (1) (36 S. E. 649) ; Heard v. National Bank of Wilkes, 143 Ga. 48, 50 (84 S. E. 129). Moreover, it was held in International Agricultural Corporation v. Spencer, 17 Ga. App. 649 (1) (84 S. E. 129), that “an illegal and void contract becomes an immoral contract when it is made a crime by statute.” Thus, a cheek given for such an illegal and immoral consideration being void, it can not be enforced by law, even in the hands of an innocent purchaser for value before due and without any notice of defenses to it. Crigler v. Laramore, 18 Ga. App. 132 (88 S. E. 901).
2. Under the facts disclosed by the record, no question of estoppel is involved. The signer of the check having the legal right to stand upon its invalidity, it was not incumbent upon him to notify the general public that the instrument was void. There are some authorities to the effect that where the signer of such an instrument fraudulently induces a bona fide purchaser to acquire it, he is estopped from contesting its validity. See 15 L. R. A. (N S.) 1023; Ball v. Powers, 62 Ga. 757. No such question arises here. In point of fact the check was given after banking hours, and was cashed after hours by a bank other than the drawee, within about thirty minutes or less from the time that the defendant was apprised that the holder had attempted to obtain the money thereon from an individual. See Comer v. Dufour, 95 Ga. 376, 378 (22 S. E. 543, 30 L. R. A. 300, 51 Am. St. Rep. 89).

Judgment affirmed.


Stephens and Bell, JJ., concur.